STONE, J.
The case of Bhodes v. Turner and Wife, 21 Ala. 210, was a proceeding in the probate court of Mobile county, to bring the executor to a settlement of the estate in his hands. In that case, our predecessors said: “ If the parties allow this period (twenty years) to elapse without taking any steps to compel a settlement, we think the presumption of payment arises, and the executor or administrator should be exempted from the necessity of hunting up evidence to prove accounts and vouchers which ordinarily enter into such settlements, and which, after such a lapse of time, it would, perhaps, in most eases, be impossible for him to obtain. This period of twenty years, we apprehend, would dale from the time when the administrator or executor might have been called to a fiqal settlement of the estate.”
The rule thus declared has been several times quoted with approbation by this court, and, we think, must now he regarded as a settled principle. — Barnett v. Tarrence, 23 Ala. 463; McArthur v. Carrie, 32 Ala. 75. See, also, Gantt v. Phillips, 23 Ala. 275; Lay v. Lawson, ib. 377; Harvey v. Thorpe, 28 Ala. 250 ; Milton v. Haden, 32 Ala. 30.
As a general rule, and in the absence of special circumstances, an administrator may be called to a final settlement at the end of eighteen months after his appoint*644ment. — Clay’s Digest, 196 ; Williamson v. Mason, 18 Ala. 87; Code, § 1778.
Mr. Jordan had received his appointment as administrator more than twenty-five years before the petition in this case was filed. So far as we' are informed, no steps had been previously taken to bring him to a settlement. Under these circumstances, we feel constrained by the rule above announced to presume that the estate had been fully administered, and the distributive interests paid.
The decree of the probate court is affirmed.